Citation Nr: 0113378	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  94-13 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1. Entitlement to an effective date earlier than December 18, 
1992, for the award of a compensable rating for service 
connected lumbar spine disability.  

2. Entitlement to an evaluation in excess of 10 percent for a 
service connected lumbar spine disability for the period 
beginning December 18, 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1982 to May 1986.  

In an August 1986 rating action, the RO granted service 
connection for a lumbar spine disorder, characterized as a 
lumbosacral strain, and also granted service connection for a 
left knee disorder.  Both of these service-connected 
disabilities were assigned noncompensable ratings.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
RO that denied a compensable rating for a lumbosacral strain 
and assigned a 20 percent rating for the veteran's left knee 
disability, effective from December 18, 1992.  After a notice 
of disagreement with the August 1993 rating action was 
received in September 1993, the RO provided the veteran with 
a statement of the case in regard to the issues of 
entitlement to increased ratings for the veteran's lumbar 
spine and left knee disabilities in October 1993.  The 
veteran perfected his appeal by filing a VA Form 9 in 
December 1993.  

In February 1994, the veteran appeared and gave testimony at 
a hearing before a hearing officer at the RO.  A transcript 
of this hearing is of record.  In a decision of February 
1994, the hearing officer increased the rating for the 
veteran's left knee disability to 30 percent disabling and 
confirmed and continued the prior denial of a compensable 
rating for the veteran's lumbar spine disability.  

In a rating action of March 1994, the RO assigned a 30 
percent rating for the veteran's left knee disorder, 
effective December 18, 1992.  In this rating action, the RO 
also granted service connection and a 10 percent rating for a 
thoracic spine disorder, effective February 3, 1994.  In a 
statement received later in March 1994, the veteran indicated 
that he wished to pursue an appeal with regard to the issues 
of an increased rating for a thoracic spine disorder and an 
increased rating for a lumbar spine disorder.  

In a rating action of July 1994, the RO denied service 
connection for a chest disability and also denied service 
connection for a pelvic disability.  After the veteran 
submitted a notice of disagreement with this rating action in 
August 1994, the RO provided him with a statement of the case 
in regard to these issues in September 1994.  The veteran 
perfected his appeal in regard to the issues of service 
connection for a chest disability and a pelvic disability by 
filing a VA Form 9 in November 1994.  

In a rating decision of May 1995, the RO increased the rating 
for the veteran's lumbar spine disability to 10 percent 
disabling, effective September 22, 1994.  In August 1996, the 
Board remanded the issues of service connection for a left 
pelvic/hip disability and a chest disability and the issues 
of increased ratings for a thoracic spine disability and a 
lumbar spine disability to the RO for further development.  

The veteran appeared and gave testimony at an RO hearing 
before a hearing officer in October 1996.  A transcript of 
this hearing is of record.  Thereafter, in a rating of 
September 1997, the RO denied entitlement to an effective 
date earlier than February 3, 1994 for the assignment of 
service connection for the veteran's thoracic spine 
disability.  After the veteran submitted a timely notice of 
disagreement with this rating action, the RO provided the 
veteran with a statement of the case in regard to this issue 
in October 1997.  The veteran perfected his appeal in regard 
to this issue by filing a VA Form 9 in October 1998.  

Service connection for a left hip (pelvis) disorder was 
granted by the RO in a rating action of March 1999.  A 10 
percent rating was assigned for this disability from February 
3, 1994.  In a Decision of November 1999, the Board granted a 
20 percent rating for the veteran's thoracic spine disability 
and also granted an effective date of September 13, 1993 for 
a grant of service connection for this disability.  The Board 
denied entitlement to service connection for a chest 
disorder.  These issues are no longer in appellate status.  
The issue of entitlement to an increased rating for a lumbar 
spine disorder was remanded to the RO for further 
development.  

In June 2000, the Board determined that the issues remaining 
on appellate status consisted of entitlement to compensable 
evaluation for lumbosacral strain, prior to September 22, 
1994, and entitlement to an evaluation in excess of 10 
percent for lumbosacral strain, effective from September 22, 
1994.  The Board also noted that the veteran had by 
implication raised an issue of service connection for 
degenerative disease of the lumbar spine and that this issue 
was inextricably intertwined with the issue of entitlement to 
an increased rating for the veteran's already service 
connected lumbar spine disability.  The Board thereupon again 
remanded this case for further development.  

In a rating action of September 2000, the RO granted service 
connection for degenerative disease of the lumbar spine, 
which was combined with the veteran's already service-
connected lumbar spine disability.  The disability was 
recharacterized as lumbosacral strain with post-traumatic 
degenerative arthritis and lumbar degenerative disc disease 
with radiculopathy.  The evaluation for the veteran's lumbar 
spine disability remained 10 percent.  The RO also assigned 
an effective date of December 18, 1992 for the assignment of 
a compensable rating for this service connected disability.  

Given the length of time that the veteran's claim for an 
increased rating for his lumbar spine disability has been in 
appellate status, and given the nature of the evidentiary 
record pertaining to this claim. the Board considers the 
issues currently before the Board for appellate consideration 
to be as listed on the title page of this decision.  

The Board further notes that in September 1997 the veteran 
requested an earlier effective date for the assignment of a 
30 percent rating for his left knee disorder, noting that he 
had "opened" such claim in August 1991.  To date no action 
has been taken on such claim.  In another statement received 
in November 2000, the veteran refers to the "misdiagnosis" 
of a hip disorder.  Service connection is in effect for left 
hip degenerative joint disease, rated at a 10 percent level.  
The veteran's intentions regarding this disorder are unclear 
to the Board.  In any event, no issue pertaining to a left 
hip disorder is pending for appellate review and, thus, such 
will not be addressed herein.  These matters are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1. On July 31, 1992, a claim was received by the RO for an 
increased rating for the veteran's service connected low 
back disability.  

2. The veteran's service connected low back disability was 
manifested by characteristic pain on lumbar spine motion 
from July 31, 1992 through February 2, 1994.  

3. The veteran's service connected lumbar spine disorder was 
productive of no more than a moderate level of disability, 
with episodes of paravertebral muscle spasms and loss of 
lateral spine motion, during the period beginning February 
3, 1994.  


CONCLUSIONS OF LAW

1. The criteria for an effective date of July 31, 1992, for 
the assignment of a compensable rating of 10 percent, but 
no more, for the veteran's service connected lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5110 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. Law, 
No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.400 (o)(2), 4.71, Diagnostic Code 5295 (2000).  

2. In lieu of the 10 percent disability rating assigned for 
the veteran's lumbar spine disability during the period of 
this appeal, the Board concludes that the following staged 
ratings are warranted: 10 percent from July 31, 1992, 
through February 2, 1994; 20 percent effective from 
February 3, 1994.  38 U.S.C.A. §1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.400(o), 4.71, 
Diagnostic Codes 5292, 5293, 5295 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes initially that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  It is therefore necessary to consider whether 
the VA has fulfilled its duty to assist the claimant in 
regard to the issues that are the subject of this appellate 
decision.  

In so doing the Board must consider whether all development 
that could reasonably be considered to be helpful to the 
claimant in this appeal has been attempted and ascertain 
whether the notification requirements as applied to the 
appellant have been in compliance with the act.  After a 
careful review of the record in this case, the Board 
concludes that even though the RO did not have the benefit of 
the explicit provisions of the Veterans Claims Assistance Act 
of 2000 when it last considered the claims currently before 
the Board for appellate review, the VA's duties have been 
fulfilled in regard to this matter.  

First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-97 (2000)(to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103.)  In an October 1993 statement of the case, 
the veteran was informed that the evidence of record did not 
show indicate sufficient symptomatology to justify an 
increased rating for his lumbar spine disorder.  In a hearing 
officer's decision of February 1994, the veteran was 
similarly informed, and additional information regarding the 
type of evidence required to justify an increased rating for 
the veteran's lumbar spine disability was contained in 
several subsequent supplemental statements of the case 
pertaining to this issue.  In regard to the issue of 
entitlement to an earlier effective date for a grant of a 
compensable rating for the veteran's lumbar spine disability, 
the September 2000 supplemental statement of the case and the 
subsequent supplemental statement of the case in December 
2000 informed the appellant of the kind of evidence needed in 
regard to this issue.  In view of the above, the Board 
concludes that the appellant was thoroughly and repeatedly 
informed of the information and evidence needed to support 
his claims.  The Board therefore believes that the VA 
complied with all notification requirements in this case.  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The veteran has submitted considerable 
evidence over the years pertaining to private medical 
treatment for his lumbar spine disorder and there are several 
VA examination reports pertaining to the lumbar spine in the 
claims folder, which cover the period from 1993 to 2000.  The 
claims folder has been carefully reviewed for any and all 
evidence pertaining to the issue of the appropriate effective 
date for a compensable rating for a lumbar spine disability.  
It is also noted that the Board has remanded this case on 
several occasions to insure proper development of the 
evidence.  There is no indication in the record of any 
outstanding development or action by the VA which would be of 
assistance in reaching a determination in regard to the 
claims which are the subject of this current appellate 
decision.  


1. Factual Background  

The veteran's service medical records reveal considerable 
treatment for low back pain and stiffness, beginning in April 
1983 when he sustained traumatic injury to his back.  A 
February 1985 x-ray of the spine showed a compensatory curve 
affecting the upper lumbar spine.  Findings were also 
reported that were indicative of compression injuries to the 
lower thoracic spine.  On the veteran's March 1986 
examination prior to separation from service, the veteran 
complained of low back pain and was noted to have mild 
scoliosis in the spine on clinical evaluation.  

During a VA orthopedic examination in July 1986, the veteran 
complained of pain and stiffness in the low back.  He said 
that he always had aching in the low back with episodes of 
sharp pain on bending and lifting.  On evaluation the veteran 
had full flexion and extension.  Lateral flexion was full.  
There was no tenderness on percussion of the spine.  Motor 
strength and sensation were intact in the lower extremities.  

Service connection for low back strain was granted by rating 
decision of August 1986 and the veteran was so advised.  
Although he contacted the RO thereafter with respect to his 
left knee disorder, the next communication from him 
pertaining to a back disorder was received on July 31, 1992, 
in which he indicated that he had "filed a claim for service 
connected disability on or around September 1991" and had 
not received any mail in regard to the status of his claim 
regarding his service connected left knee disorder.  The 
veteran requested the RO to inform him as soon as possible 
because he wished to continue his claim in regard to his left 
knee disability and in regard to his back disability.  (The 
Board notes that the reference to the back disability was 
made on the reverse side of the letter.)  The veteran added 
that this was his second request.  

On a VA orthopedic examination conducted in July 1993, there 
were no postural abnormalities or fixed deformities noted in 
the veteran's spine and the musculature of the back was good.  
Forward flexion of the spine was to a point where the 
fingertips were 8 inches from the ground.  Backward extension 
was described as good.  Left and right lateral flexion were 
each 30 degrees and right and left rotation was each 30 
degrees.  There was no objective pain on motion.  Motor 
strength was 5/5 and straight leg raising was negative.  An 
x-ray of the thoracic spine was reported to indicate early 
spurring in the thoracic spine.  (It is noted that service 
connection has been granted for a thoracic spine disorder, 
which is now separately rated.)

In letters received from the veteran in September and 
November 1993 he stated, in effect, that his back injury 
involved not his lumbar spine, but his thoracic spine.  

In a statement, received on February 3, 1994, Doctor A. C. 
Saddy, a private chiropractor, reported that palpation and 
light touch showed pain in the mid and lower thoracic with 
muscle spasm in the lumbar area.  The right leg was one half 
inch shorter than the left with pelvic rotation noted.  It 
was said that range of motion in the lumbar spine was reduced 
by 35 percent.  X-rays were said to show scoliosis in the L4-
5 areas and in the pelvic area.  

During a February 1994 hearing at the RO, the service 
representative argued that the veteran "actually had the 
most difficulty" with the thoracic spine, where there was 
evidence of a compression fracture and mild scoliosis.  It 
was noted that the veteran had had no medical treatment since 
his last examination.  The veteran stated that he had a 
constant dull aching pain in the low back.  The veteran 
stated that if he moved during his sleep he would be awaken 
by the resulting back pain.  He said that he had frequent low 
back pain while climbing stairs, bike riding, and after 
sitting down for more than an hour or two.  He also reported 
that his low back problems prevented him from doing any job 
that required prolonged standing.  

In a May 1994 statement, Doctor Saddy reported that the 
veteran had hypertrophic bone spurs at L4 and L5, 
irregularity of the joint space between L5 and S1; and a 
moderate loss of lateral range of motion due to pelvic 
rotation.  

In an August 1994 statement, Todd L Bower, D.C., indicated 
that the veteran had spinal scoliosis due to trauma, which 
resulted, among other things, in vertebral 
"dysrelationships" that caused muscle spasms and an altered 
range of motion.  Early disc degeneration in the thoracic 
spine was also reported.  The veteran's gait was described as 
normal.  

When the veteran was seen by the VA in August 1994, a 
clinical history was reported that included years of 
lumbosacral spine pain.  Disc herniation was to be ruled out.  
An MRI study revealed decreased signals in the L4-L5 and L5-
S1 discs, which were consistent with degenerative changes.  A 
small central disc herniation was seen at L4-L5 with minimal 
indentation of the ventral aspect of the thecal sac.  No 
spinal stenosis was seen.  

On VA orthopedic examination in April 1995, the veteran gave 
a long history of low back pain.  On evaluation, the 
musculature of the back was good and there were no postural 
abnormalities or fixed deformities.  The veteran had forward 
flexion of 90 degrees and 20 degrees of backward extension.  
Left and right lateral flexion were each 30 degrees and left 
and right rotation were each 30 degrees.  It was said that 
there was evidence of mild pain on motion of the spine.  The 
veteran's central nervous system was described as intact.  
Straight leg raising was negative and motor strength and 
sensation were intact.  No neurological dysfunction was 
reported.  An x-ray of the lumbar spine showed narrowing of 
the L5-S1 disc space with spurring.  

During private outpatient treatment in December 1995, it was 
noted that the veteran complained of low back pain for a few 
weeks' duration.  It was said that his low back bothered him 
off and on.  Records from this physician concerned treatment 
and surgery for the veteran's left knee disorder and show 
that the veteran engaged in biking as part of his 
rehabilitation.  

The veteran again was afforded a VA orthopedic examination in 
September 1996.  At that time the veteran complained of back 
pain since an inservice accident in 1983.  He said that his 
entire back was painful.  There was no numbness or weakness 
and no radiation into the feet was reported.  No bowel or 
bladder dysfunction was reported.  Evaluation revealed a 
normal gait.  The muscles of the back were well developed.  
The veteran had 80 degrees of forward flexion in the low back 
and there was 30 degrees of backward extension.  Left lateral 
flexion was 40 degrees and right lateral flexion was 45 
degrees.  There was 30 degrees of left and right rotation.  
It was noted that the veteran had pain on forward flexion.  
There was no evidence of neurological dysfunction.  

At a hearing before the RO in October 1996, the veteran 
reported that he had back spasms, bilaterally, just above the 
pelvis, and that he had been prescribed exercises.

On VA orthopedic examination in January 2000, the veteran 
said that his pain was primarily located in the lumbar spine.  
He reported some mild left sided radicular symptoms into the 
buttock.  He denied any symptoms extending down to the knee 
and he also denied any weakness in the lower extremities or 
any sensation loss distal to the buttock.  No bowel or 
bladder symptoms were described.  The veteran said that he 
had flare-ups of his low back pain, which occur once or twice 
a month if he does not regularly see his chiropractor.  
Prolonged sitting, heavy lifting, stooping, bending, and 
twisting seemed to be precipitating factors.  

Evaluation revealed minimal lumbar spine tenderness located 
in the paraspinous region.  Active lumbar flexion was to 105 
degrees.  Pain was said to start at 85 degrees.  There was 35 
degrees of backward extension with pain starting at 30 
degrees.  The veteran had painless left lateral bending to 40 
degrees and painless right lateral bending of 35 degrees.  
Motor examination of the lower extremities was 5/5 
throughout.  Patellar tendon reflexes and ankle jerk reflexes 
were 2+ and equal bilaterally.  Toe, knee, and hip flexors 
and extensors were all 5/5.  Hip abductors and adductors were 
5/5.  Straight leg testing and femoral nerve tests were 
negative.  He could walk on his toes and heels without 
difficulty.  Clonus signs and Babinski signs were negative.  
X-rays of August 1998 showed marked degenerative disc 
degeneration, especially at the L5-S1 level.  The diagnoses 
included lumbar spine degenerative disc disease.  

The examining physician opined that the veteran's service 
connected low back disorder consisted of degenerative disc 
disease of the lumbar spine.  The examiner estimated this 
disability to be moderate in severity.  It was also said that 
the veteran's service connected lumbar spine disability 
required him to avoid heavy lifting of over 10 to 15 pounds, 
as well as prolonged standing, bending, twisting, or 
stooping.  The veteran's low back pains were said to disable 
him from performing strenuous activity, but did not preclude 
sedentary duties.  It was the examining physician's further 
opinion that pain associated with the veteran's lumbar spine 
disability significantly limited his activity during flare-
ups or after extended activity.  The veteran estimated his 
daily pain as 4 on a scale of 10.  During flare-ups, the 
veteran estimated his daily pain was from 7 to 8 on a scale 
of 10.  It was said that the clinical findings on the 
examination were consistent with the severity of the pain 
reported by the veteran.  It was also reported that there was 
no evidence of weakened movement, excess fatigability, or 
incoordination.  

In August 2000 the RO advised the veteran, in connection with 
the Board's remand action, that he could submit additional 
medical evidence relating to treatment for his lumbar spine 
disorder.  

On a VA orthopedic examination in August 2000, the veteran 
complained of pain in the lower thoracic spine and in the mid 
low back.  The pain was described as daily, constant, and 
averaged 3-4 out of 10 in severity.  It was said that spasm 
would increase the pain as high as 10 out of 10.  The veteran 
said that the pain was at its worst in the morning and 
diminished during the day.  It was also said that the pain 
radiated into the left hip and was made worse by sitting for 
an hour.  Climbing three flights of stairs would cause the 
veteran to limp.  The veteran also said that the pain would 
worsen if he lifted over 30 pounds, even once.  The veteran 
reported no sensory deficits in the left leg, but did 
indicate that he had occasional trouble controlling his left 
foot.  He denied any impairment of strength in the left lower 
extremity.  The veteran reported that he currently worked as 
a technician, which required him to be seated.  He said that 
this sedentary job did not cause discomfort in the back.  

Neurological evaluation revealed 5/5 symmetrical strength in 
the lower extremities both proximally and distally.  
Sensation was intact except for the sole of the left foot 
where there was markedly diminished sensation to pain and 
temperature.  Deep tendon reflexes were 3+ and symmetrical 
bilaterally.  No pathological reflexes were noted.  
Evaluation of the lumbar spine revealed minimal muscle spasm 
without tenderness.  The veteran had 80 degrees of forward 
flexion, limited by pain beginning at 75 degrees.  Extension 
was 25 degrees, limited by weakness at 20 degrees.  Right 
bending was 30 degrees, limited by fatigability at that 
point.  Left bending was 35 degrees, limited by pain at 30 
degrees.  Right rotation was limited by lack of endurance at 
20 degrees.  Left rotation was 30 degrees, limited by pain at 
25 degrees.  The diagnosis was post-traumatic degenerative 
arthritis and degenerative disc disease of the thoracic and 
lumbar spine with radiculopathy in the lumbar area.  

It was the examiner's opinion that the veteran's original 
injury was more than a back strain and had eventually 
progressed to the point where the veteran developed post-
traumatic arthritis.  The examiner further opined that it was 
at least as likely as not that there was an etiological 
relationship between the veteran's service connected low back 
strain and his current degenerative disc disease of the 
lumbar spine.  

In an October 2000 statement received on November 7, 2000, 
Doctor Timothy N. Schening, a private chiropractor, reported 
that the veteran was seen with complaints of pain and 
stiffness in the entire spine.  The pain was described as a 
dull ache that would occasionally progress to sharp pain.  It 
was reported that the pain would start in the low back and 
progressed around to the left groin.  It was reported that 
spinal motion was "severely" restricted; however no 
measurement of spine motion was set forth.


II. Legal Analysis  

Ordinarily, the effective date for increased disability 
compensation is the earliest date that an increase in 
disability has occurred, providing the claim for an increase 
is received within one year of that date.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991).  If the claim is not received 
within one year, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400 (o)(2) (2000).  If entitlement 
was not shown until after the date of claim, then the 
effective date is the date entitlement arose.  38 C.F.R. 
§ 3.400 (o)(1) (2000).  

38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § Part 4(2000) 
provide that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  The veteran's low 
back disability may be evaluated under the provisions of 38 
C.F.R. § 4.71(a), Diagnostic Code 5295 for lumbosacral 
strain.  Under these criteria, a 10 percent evaluation is 
assigned if there is characteristic pain on motion.  A 20 
percent evaluation is assigned with muscle spasm on extreme 
forward bending or with loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent 
evaluation is assigned for severe disability with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with arthritic 
changes or narrowing or irregularity of the joint space, or 
some of these findings with abnormal mobility on forced 
motion.  

Under the criteria of Diagnostic Code 5292 based on 
limitation of lumbar spine motion, a 10 percent evaluation is 
warranted for slight limitation and a 20 percent evaluation 
is assigned for moderate limitation.  Severe limitation of 
lumbar spine motion warrants a 40 percent evaluation.  

Since the veteran's intervertebral disc syndrome has been 
associated with his lumbosacral strain, and since the record 
contains medical evidence that suggests that disc involvement 
was associated with the veteran's service connected low back 
disorder since the inception of the disability, the 
provisions of Diagnostic Code 5293 are also for application 
in rating the veteran's service connected low back disorder 
over the course of the several years in which his claim for 
an increased for a lumbar spine disability has been under 
consideration by the VA.  Under the provisions of Diagnostic 
Code 5293, mild symptoms of intervertebral disc syndrome 
warrant a 10 percent evaluation.  Moderate symptoms of 
intervertebral disc syndrome with recurring attacks warrant a 
20 percent rating under the provisions of Diagnostic Code 
5293.  Severe symptoms of intervertebral disc syndrome with 
recurring attacks and intermittent relief warrant a 40 
percent evaluation under the provisions of Diagnostic Code 
5293.  

The Board also notes that the decision of the United States 
Court of Veterans Appeals (Court) in DeLuca v. Brown, 8 
Vet.App. 202 (1995) must be taken into account when 
evaluating a disability on the basis of limitation of motion.  
In DeLuca, the Court held that the provisions of 38 C.F.R. 
§§ 4.40, 4.45 must be considered in such cases.  Under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2000) consideration 
must be given to functional loss due to pain, weakened 
movement, excess fatigability, incoordination, and pain on 
undertaking movement.  

A rating decision of May 1995 assigned an effective date of 
September 22, 1994 for a grant of a compensable rating (10 
percent) for the veteran's service connected low back 
disability based on characteristic pain on motion under the 
provisions of 38 C.F.R. § 4.71, Diagnostic Code 5295.  In a 
rating decision of September 2000, an effective date of 
December 18, 1992 was assigned for a compensable rating for 
the veteran's low back disorder on the basis that a claim for 
an increased rating had been filed on that date.  However, a 
review of the record reveals a statement from the veteran 
that was received by the RO on July 31, 1992, in which he 
clearly indicated that he wished to claim an increased rating 
for his low back disability.  Since the evidence of record 
both prior and subsequent to July 31, 1992 indicated 
complaints of pain on motion of the lumbar spine, we believe 
that it is as likely as not that the veteran also had pain on 
motion in his lumbar spine at the time of his July 1992 claim 
for an increased rating.  In so finding, the Board is aware 
that there is some evidence compiled during this time frame, 
that the veteran had minimal, if any lumbar spine symptoms, 
and that his complaints were primarily centered on his 
thoracic spine disorder.  (See his letters received in 
September and November 1993.)  At the time of his hearing in 
February 1993 he did report his complaints of back pain, for 
which he was not, at that time, receiving regular care.  
Resolving any doubt in favor of the veteran, and in view of 
the likelihood that he did have lumbar spine pain on motion 
as early as July 1992, the Board finds that July 31, 1992, is 
the appropriate effective date for a compensable rating of 10 
percent for the veteran's service connected lumbar spine 
disability under the provision of 38 C.F.R. § 4.71, 
Diagnostic Code 5295.  

The Board has noted the veteran's contention that he 
submitted a claim for an increased rating for his lumbar 
spine disability in September 1991 and that, therefore, such 
a date should be the effective date for a compensable rating 
for his lumbar spine disability.  A review of the claims 
folder fails to disclose any September 1991 communication 
from the veteran seeking an increased rating for his lumbar 
spine disability.  It is true that the veteran's statement of 
July 31, 1992 makes reference to an August or September 1991 
claim, but the paragraph that contains this reference 
indicates that this earlier claim was in regard to his 
service connected left knee disability, rather than to his 
back disorder.  The first reference to a claim for an 
increased rating for a back disorder is contained in the 
statement of July 31, 1992.  Since the evidence of record 
does not establish that the veteran sought an increased 
rating for his lumbar spine disability prior to July 31, 
1992, an effective date earlier than that date for the grant 
of a compensable rating 10 percent for the veteran's lumbar 
spine disability is not warranted.  

Nor can it be said that, during the period from July 31, 1992 
through February 2, 1994, the lumbar spine disorder warranted 
a rating higher than 10 percent.  As noted above, during VA 
examination in 1993, the veteran's posture and back 
musculature were described as being good.  There was no 
compensable limitation of motion of lumbar spine motion 
shown, in that the veteran could bend forward to within 8 
inches of his fingers touching the floor.  There was no 
indication of pain on motion recorded, nor was there 
objective evidence of arthritic changes, muscle spasm, loss 
of lateral spine motion, or functional loss due to pain.   

With respect to the proper rating to be assigned during the 
period beginning on February 3, 1994, it is noted that the 
veteran testified, during a hearing at the RO on that date, 
that his low back would become painful when he was physically 
active.  In a statement which the veteran submitted at the 
February 1994 hearing, a chiropractor indicated recent 
treatment for the veteran's low back complaints and the 
chiropractor reported the existence of muscle spasm in the 
back as well as a "35 percent" restriction of low back 
range of motion.  In a May 1994 statement, this chiropractor 
indicated that there were hypertrophic bone spurs at L4 and 
L5, irregularity of the joint space between L5 and S1; and a 
"moderate" loss of lateral range of motion in the low back.  
The bases for these descriptions of loss of spine motion is 
unknown, inasmuch as the chiropractor did not report 
measurement of range of motion in degrees, or even indicate 
that such had been done.  In contrast, the VA examinations 
did report the range of motion in degrees, and showed no 
worse limitation than 80 degrees of forward flexion.  

In addition to loss of motion, another chiropractor in 1994, 
reported muscle spasms in the veteran's low back.  Following 
a VA orthopedic examination in January 2000, the examiner 
opined that the veteran had degenerative disc disease of the 
lumbar spine that was moderate in severity.  Following a 
further VA examination in August 2000, muscle spasm was again 
noted in the low back, as was limitation of lateral motion in 
the lumbar spine.  On November 7, 2000, a chiropractor's 
statement dated in October 2000 was received in which it was 
reported that the veteran had "severe" limitation of motion 
in the spine.  However, the basis for such description was 
not reported and, again, the chiropractor failed to measure 
range of motion in degrees.  For that reason, the Board finds 
such descriptions of far less probative value than the range 
of motion measurements conducted by VA physicians.    

Muscle spasms with loss of lateral motion in the lumbosacral 
spine, moderate intervertebral disc syndrome, and a 35 
percent limitation of lumbar spine motion to the degree are 
all criteria for 20 percent evaluations for the veteran's 
lumbar spine disability under the provisions of 38 C.F.R. 
§ 4.71, Diagnostic Codes 5295, 5293, and 5292, respectively.  
It is therefore the Board conclusion that this evidence 
indicates that a 20 percent rating for the veteran's lumbar 
spine disability is warranted for the period from February 3, 
1994, the date entitlement arose, when the statement from the 
veteran's chiropractor was received indicating muscle spasm 
in the lumbar spine and continued complaints of back pain, 
albeit posing no interference with the veteran's ability to 
do his job.  See 38 C.F.R. § 3.400(o) (2000).  

Since the objective evidence does not show findings 
indicative of severe limitation of lumbar spine motion, 
severe symptoms of intervertebral disc disease, severe 
lumbosacral strain during this period, or evidence of 
significant functional loss due to pain, an evaluation in 
excess of 20 percent for the veteran's lumbar spine 
disability is not warranted under Diagnostic Codes 5292, 
5293, or 5295.  




ORDER

Entitlement to an effective date of July 31, 1992 for an 
award of a compensable rating of 10 percent and no more, for 
a lumbar spine disability is granted subject to the law and 
regulations governing the payment of monetary benefits by the 
VA.  To that extent, the appeal is allowed.  

Entitlement to an evaluation of 20 percent and no more for 
the veteran's service connected lumbar spine disability for 
the period beginning February 3, 1994 is granted subject to 
the law and regulations governing the payment of monetary 
benefits by the VA.  To that extent, the appeal is allowed.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 


